Citation Nr: 0502265	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip and 
leg disabilities.  

2.  Entitlement to a higher initial rating for lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1994 to March 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims that she has hip and leg pains 
associated with disability related to her military service.  
She apparently believes that disabilities exist that are 
separate and distinct from the service-connected back 
disability.  The RO should obtain examination with a nexus 
opinion to establish or rule out the presence of hip and leg 
disabilities related to the veteran's military service.  

The schedule for ratings of the spine disabilities has been 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Although the RO advised the 
veteran of these changes in the July 2004 supplemental 
statement of the case, additional examination should be 
performed to evaluate fully the veteran symptoms under these 
new criteria.  An October 2004 statement shows that the 
veteran and her representative argue that the veteran 
currently has intervertebral disc syndrome in the lumbar 
spine.  Examination should clarify the appropriate diagnosis, 
establish precise ranges of motion, describe the duration and 
severity of incapacitation episodes and evaluate functional 
loss.  

In view of the foregoing, the Board remands the case to the 
RO for the following actions:  

1.  Afford the veteran an orthopedic 
examination in order to determine the 
current nature and severity of any 
existing disability in the hips or legs.  
The examiner should accomplish all 
indicated special studies and tests.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has any hip or leg 
disability associated with injury, 
disease or event noted in her military 
service.  

The examiner is asked to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has a hip or leg disability that is 
causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

2.  Afford the veteran a VA spine 
examination to determine the nature and 
extent of service-connected lumbosacral 
spine disability.  The examiner should 
accomplish all indicated special studies 
and tests, including range of motions 
studies.  The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested to provide a complete 
diagnosis, establishing and ruling out 
the presence of degenerative arthritis 
and/or intervertebral disc syndrome.  The 
examiner is requested to provide a 
complete discussion on current 
symptomatology associated with service-
connected spine condition.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected disability.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the lumbosacral spine.  
If so, and provided that the effects 
in each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

ii.  With respect to the 
neurological examination: The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected spine disability.  

The examiner is asked to comment on 
the nature and extent of any chronic 
neurologic manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is asked to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is asked to 
comment on the impact of the 
service-connected spine disability 
picture on the veteran's ability to 
obtain and maintain employment.  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



